DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-14 directed to an invention non-elected without traverse.  Accordingly, please cancel claims 9-14. 

REASONS FOR ALLOWANCE
Claims 1-3, 5, 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Enders (US4584038) in view of Portinari (WO201403211) and Weaver (US20150114571). The combination of Ender, Portinari and Weaves teaches a turn-up device comprising a building main shaft, and outer sleeve device, a ply down finger assembly, a bladder device, a bead setting device, and a bead locking device, the outer sleeve device, the ply down finger assembly and the bladder device are all sleeved on the building machine main shaft, and the outer sleeve device is located on outer sides of the ply down finger assembly and the bladder device along a radial direction of the building machine main shaft; and the bead setting device is located on the outer sleeve device; with the bead locking device comprising a cylinder body mounted on an outer side of the sealing outer sleeve, the bladder seat mounted on the cylinder body, a chamber formed by the cylinder body and the sealing outer sleeve, a piston mounted in the chamber, a sliding disk connected to an axial end of the piston and having an inclined plane, a supporting member fixedly connected to the cylinder body, a mandril passing radially through the supporting member, a bottom of the mandril abuts against the inclined plane through a rolling mechanism and a locking block located on a radially inner side of the bladder and arranged at a top of the mandril. However, the combined prior art does not teach or suggests fairly the piston is partially mounted in the chamber, has the axial end outside of the chamber and that the sliding disk is entirely located outside the chamber, as in the context of claim 1.
As claims 2, 3, 5, 6 and 8 are directly/indirectly dependent on claim 1, they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                          
                                                                                                                                                                              /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749